                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                                IN THE UNITED STATES DISTRICT COURT

                                                                          6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8   RONNIE BRIGGS,                                         No. C 19-1121 WHA (PR)

                                                                          9                   Plaintiff,                             ORDER OF DISMISSAL

                                                                         10     v.

                                                                         11   CITY OF PITTSBURG; CAPTAIN
United States District Court




                                                                              COLEDENTON; ARRON K.
                                                                              BAKER; OFFICER BRANDON
                               For the Northern District of California




                                                                         12   BUTTS; DEPUTY MARTINEZ;
                                                                         13   RICHARDSON;

                                                                         14                   Defendant.
                                                                                                                     /
                                                                         15
                                                                         16          This is a civil rights action filed under 42 U.S.C. § 1983 by a jail inmate proceeding pro

                                                                         17   se on February 28, 2019. That same day a notice was mailed to plaintiff at the address he

                                                                         18   provided informing him that he must pay the filing fee or file an application to proceed in forma

                                                                         19   pauperis. On April 1, 2019, the postal service returned the notice as undeliverable because

                                                                         20   plaintiff was not located at the address he provided. Plaintiff has not notified the clerk of his

                                                                         21   current address. Pursuant to Local Rule 3-11(b) — requiring parties to keep the court informed

                                                                         22   of their current mailing address and stating that the failure to do so within sixty days of the

                                                                         23   return of mail as undeliverable will result in dismissal of their case without prejudice — this

                                                                         24   case is DISMISSED without prejudice. See also Fed. R. Civ. P. 41(b).

                                                                         25          The Clerk shall enter judgment and close the file.

                                                                         26          IT IS SO ORDERED.

                                                                         27   Dated: July 8        , 2019.
                                                                         28                                                  WILLIAM ALSUP
                                                                                                                             UNITED STATES DISTRICT JUDGE
